 have suffered due to the discrimination practicedagainst them by paying each of them a sum equal towhat he would have earned, less any net interimearnings, plus interest."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXAmerican Diversified Foods, Inc., d/b/a Arby's andHotel, Motel, Cafeteria Employees and Bartenders'International Union, AFL-CIO, Local No. 58. Case25-CA-10077January 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn September 14, 1979, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge, tomodify his remedy,' and to adopt his recommendedOrder, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Ameri-can Diversified Foods, Inc., d/b/a Arby's, Blooming-ton, Indiana, its officers agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph (b):"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Offer John Fry and Carl Steffes immediate andfull reinstatement to their former positions or, if suchpositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or anyother rights and privileges previously enjoyed, andmake them whole for any loss of earnings they mayI Member Jenkins sees no need to reach the issue of. and does not rely on.the absence of subjective indicia of supervisory status as discussed in thesection of the Administrative Law Judge's Decision entitled "Analysis."'See Isis Plumbing d Heating Co., 138 NLRB 716 (1962), for rationale oninterest payments.We hereby modify the recommended Order to include both the full cease-and-desist and reinstatement language traditionally used by the Board, whichthe Administrative Law Judge inadvertently omitted.247 NLRB No. 9NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had anopportunity to present evidence and cross-examinewitnesses, The National Labor Relations Board hasfound that we violated the National Labor RelationsAct, as amended, and has ordered us to post thisnotice.The National Labor Relations Act gives allemployees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representa-tives they chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT discharge any employees, in-cluding shift managers, because they engaged inunion activities protected by Section 7 of theNational Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer John Fry and Carl Steffesimmediate and full reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or any other rights orprivileges previously enjoyed, and WE WILL makethem whole for any loss of earnings they mayhave suffered due to the discrimination practicedagainst them by paying each of them a sum equalto what he would have earned, less any netinterim earnings, plus interest.All our employees are free to become or remain, orrefrain from becoming or remaining, members of alabor organization.AMERICAN DIVERSIFIED FOODS, INC.,D/B/A ARBY'SARBY'S53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEKARl_ H. B ;CHMANN, Administrative Law Judge: Thiscase arose upon the filing of an unfair labor practice chargeagainst Respondent American Diversified Foods, Inc.,d/b/a Arby's, by Hotel, Motel, Cafeteria Employees andBartenders' International Union, AFL-CIO, Local No. 58(herein called Local 58). The resulting complaint, datedSeptember 12, 1978, charged Respondent with violations ofSection 8(a)(1) and (3) of the National Labor Relations Act,as amended (herein called the Act). Respondent timely filedan answer on September 22, 1978, denying all substantiveallegations concerning unfair labor practices' and assertingthat the National Labor Relations Board lacks jurisdictionover the subject matter of the complaint.:The complaint was the subject of a hearing held before meon January 11, 1979, at Bloomington, Indiana. Post-hearingbriefs were filed by both sides.Upon the entire record of the case, including the hearingtranscript and the briefs, and from my observation of thewitnesses, I make the following findings of fact andconclusions of law.FINDINGS OF FACTRespondent, American Diversified Foods, Inc., d/b/aArby's, is, and was at all times material, an Indianacorporation with its principal offices located at Blooming-ton, Indiana. It is engaged in the operation of a chain ofArby's fast-food restaurant franchises in three districts, fivestores in the Indianapolis area six in central Indiana, andseveral in the Bloomington area. During the past year,Respondent received at its Indiana facilities goods andmaterials valued in excess of $50,000 from States other thanIndiana, and sold and distributed products with a grossvalue exceeding $500,000. Respondent is, and was at alltimes material, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Hotel, Motel, Cafeteria Employees and Bartenders' Inter-national Union, AFL-CIO, Local No. 58, is admittedly alabor organization within the meaning of Section 2(5) of theAct.Respondent is charged with violating Section 8(a)(l) and(3) of the Act by interfering with, restraining, and coercingits employees' exercise of rights guaranteed them underSection 7 of the Act. Specifically, it is alleged that on August4, 1978, Respondent, through its executive vice president,Paul W. Mobley, discharged employees John W. Fry andCarl Curt Steffes because of their union organizing activitiesat Respondent's Bloomington East facility located at 2713East Third Street, Bloomington, Indiana. The single issue tobe resolved concerns the employment status of Fry andSteffes as "shift managers." Unless they were supervisory ormanagerial employees without protection under the Act forRespondent subsequently stipulated to the complaint's allegation thatemployees John W. Fry and Carl Curt Steffes had been discharged because oftheir union organizing activities.Respondent's position expressed in its answer was that employees Fry andtheir organizing activities, their discharges constituted clearviolations of Section 8(a)(1) and (3) of the Act.The personnel at each of the Arby's restaurants generallyinclude a store or unit manager, one or two assistantmanagers, three to five shift managers, and approximately25 counter employees. Some units also include managementtrainees.The unit manager is a salaried managerial employee, hiredby corporate management. He is the person primarilyresponsible for the store unit and oversees all aspects of itsoperation, including the hiring, firing, and discipling of unitemployees, the setting of salaries and wage increases, theestablishing of employee work schedules, the evaluating ofemployee performance, the issuing of written reprimandsand warnings, the ordering and maintaining of inventorybookkeeping functions, and miscellaneous other responsibili-ties. The assistant manager is also a salaried employee, whoaides the manager in carrying out his responsibilities. Hemay perform any number of the manager's functions. Thereis no question that unit and assistant managers are supervi-sory, managerial employees. In addition to their salaries,these employees receive life and hospitalization insurancebenefits, bonus opportunities, paid vacations and holidays,and 30-percent food discounts. The unit managers are alsoentitled to the use of a company car.Counter employees are generally part-time workers andstudents in many cases. They prepare and sell the food andperform any number of other routine work tasks, such ascleaning and maintaining the store during a particular shift.They are hired by and work under the direct supervision ofthe unit and/or assistant managers. Counter employees arepaid on an hourly basis; they receive no paid vacations,holidays, or work breaks; and they are not eligible forcompany health or life insurance benefits. Theytare entitledto a free meal every 4 hours, receive a 20-percent fooddiscount, and are eligible for Christmas bonuses.Shift managers are generally part-time senior employeeswho started working for Respondent as regular counteremployees. Once promoted, they still work shifts as counteremployees 40 to 60 percent of the time and on such shiftsperform the same tasks as all other counter employees.During the remainder of their working time, usually eveningand weekend shifts in the absence of unit or assistantmanagers, these employees function as "duty managers."Shift managers are paid on an hourly basis at a rate of 35cents an hour more than counter employees in their role asduty managers and only 20 cents more when they areworking as counter employees. In addition to receiving thebenefits granted to regular counter employees, shift manag-ers receive paid work breaks and a week's paid vacation afterI year. They are also eligible for monthly performancebonuses of up to $30.In July 1978 employees at Respondent's BloomingtonEast store began a union organizational effort. John Fry, ashift manager at the unit, had obtained union authorizationcards from a representative of Local 58 and was spearhead-ing the organizing drive. Carl Steffes, another shift managerSteffes were supervisors and that therefore their union organizing activitieswere not protected by the Act. At the hearing Respondent was grantedpermission to amend its answer to assert that the employees involved weremanagerial employees.54 ARBY'Sat the facility, was also actively involved. Respondentsubsequently learned of the organizational effort and of theinvolvement of Shift Managers Fry and Steffes. On August4, 1978, Fry and Steffes were called to Respondent's homeoffice where they met with Respondent's president, StevenHughes, Vice Presidents Paul Mobley and Charles Peelle,the director of Arby's operations, Wayne Shanower, and theunit manager of the Arby's East store, Patrick Wright. Fryand Steffes were told that they were being terminatedbecause they were involved in union activities while em-ployed as supervisors. Both Fry and Steffes later testifiedthat this was the first time that they had been told that theywere considered to be supervisors. In letters to Fry andSteffes, dated August 3 and 4, respectively, Respondent'sExecutive Vice President Paul W. Mobley formally notifiedthe employees of their discharges: "[Ylou are terminatedfrom American Diversified Foods, Inc., on the grounds that,while you have acted in a supervisory capacity, you havebeen instrumental in soliciting signatures on union cards forthe purpose of organizing employees at various BloomingtonArby's units."' There is no indication that any other ofRespondent's employees were fired because of the unionactivities.The typical shift of a shift manager assigned to work as aduty manager would proceed as follows: The shift managerwould "clock in" to work for an evening shift at 4 p.m. Hewould have been assigned to work as the duty manager bythe unit manager. The unit manager or assistant managerwho had worked the day shift would still be there and wouldremain until approximately 5 p.m. The shift manager wouldfirst check the work schedule for the day, which was madeup by the unit manager, and make necessary changes.Changes required the approval of the unit manager.' Theshift manager would next fill in a work assignment sheet,using the information on the schedule. The positionsavailable include four cash register positions, two meat slicerpositions, one employee to clean up, and one generalposition. The determining factors in assigning the employeesto their positions were the employee's age and the length ofhis or her scheduled shift. After posting the work assign-ments, the shift manager would check the amount of foodprepared. One of the shift manager's primary responsibilitiesinvolved cooking the roast beef, the main ingredient of foodproducts at the restaurant. The shift manager would nextassist the counter employees whose shifts were ending inchecking out register drawers. After the counter employeeshad counted the money and compared the amount with therevenue report from the cash register, the shift managerwould doublecheck the count and record any discrepanciesbetween the count and the revenue report. Under companypolicy, employees were subject to reprimands from the unitmanager for cash shortages or overages. The shift managerwould next return $85 to the cash drawer and issue thedrawer to the employee assigned for the next shift. Theexcess cash receipts were placed in a safe or later depositedat the bank. Shift managers were frequently responsible forfilling out deposit slips and making the bank deposits.'G. C. Exhs. 2 and 3.' Shift managers or counter employees occasionally had to replace no-showson the shift by contacting other employees.After the shift had started, the shift manager continuedwith his primary responsibility; namely, to insure that theshift ran smoothly. To this end, shift managers spentbetween 60 and 80 percent of their time doing manual labor,'filling in for employees on breaks, helping out during busyperiods, washing dishes, cooking, and cleaning.Serious problems which might develop during the shiftwere reported to the unit manager. In the event business wasslow and the unit manager had given permission, shiftmanagers were authorized to ask employees if they wished toleave earlier than their scheduled times. Generally, theemployees scheduled to work the shortest shifts were askedfirst, but usually someone would volunteer to leave early.Shift managers excused counter employees from duty occa-sionally when there were no volunteers. Likewise, when anemployee complained of illness and requested to leave, theshift manager was authorized to grant permission. In mostcases the decision on whether to leave was generally left tothe employee himself.Shift managers were responsible for closing the store atthe end of the shift. All shift managers had keys to the storeand were assisted in the closing by counter employees.Closing involved a number of routine cleaning and prepara-tory functions to have the store ready for the following day'soperation. There is no indication that the counter employeesinvolved required any direction from the shift manager incompleting the closing operation.The shift manager's other duties near the end of a shiftinvolved the taking of inventory and filling out a daily logform. In accomplishing this task the shift manager obtainedreports from the counter employees as to the amount ofsupplies depleted during the shift. The information was thenturned over to the manager responsible for ordering anyneeded supplies. The shift manager, however, was notauthorized to order supplies; only in an emergency could ashift manager call another unit and borrow needed suppliesunder a company interunit plan. The daily log formcontained comments relating to the volume of business,smoothness of shift operation, and any problems or unusualoccurrences. It also included comments on the performanceof some employees. The employee comments were general innature, indicating, for example, whether an employee had agood or bad day, was fast or slow, or had acted improperly.They did not include recommendations designed to effectu-ate employee action or the resolution of employee problems.AnalysisViewing the factual circumstances of this case within thecontext of relevant statutory and case law, I am mindful thatthe issue is narrow and that the question is a close one. But Ihave concluded that the shift managers at Respondent'sArby's facilities are nonsupervisory, nonmanagerial employ-ees within the meaning and protection of the Act.Respondent is correct in asserting that the Act excludessupervisors and managerial employees from the protectionof the Act. The definition of "employee" contained inSection 2(3) of the Act excludes "any individual employed as' John Fry and Carl Steffes testified that 80 percent of their time as dutymanagers was devoted to manual labor, while Patrick Wright estimated thesame to be 60 percent.55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa supervisor." Section 2(11) of the Act defines the term"supervisor" as:[A]ny individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend suchaction, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.Under this definition one or more of the enumeratedpowers must be exercised "in the interest of the employer";persons who exercise such power in their own interest arenot supervisors under the Act. See Stop & Shop Companies,Inc.. Medi Mart Division v. N.L.R.B., 548 F.2d 17, 19 (IstCir. 1977).Although the Act does not expressly exclude managerialemployees, the Supreme Court in N.L.R.B. v. Bell AerospaceCo., Division of Textron, Inc., 416 U.S. 267, 286-287 (1974),concluded that managerial employees-those who formulateand effectuate management policies by expressing andmaking operative the decisions of their employer-are alsoexcluded from the Act's coverage.A careful analysis of the shift manager's authorityindicates, however, that he possesses none of the aboveenumerated indicia sufficiently to fall within the definition ofa supervisor or a managerial employee. The record showsthat the shift manager is without effective authority to hire,fire, transfer, or discipline employees. Shift managers dooccasionally recommend that certain people be hired, and onone occasion Carl Steffes told the unit manager that anemployee should be fired; but it is also true that allemployees were encouraged to recommend friends or ac-quaintances who might become good employees, and thatfrequently employees made such recommendations. Steffes'recommendation to management that a probationary em-ployee who failed to show up for work be fired involved aunique situation where all employees felt overworked as aresult of the failure of this employee to report for work. Theremark appeared to have been made in anger and was a one-time occurrence. Neither the recommendations to hirefriends or acquaintances nor Steffes' remark can be consid-ered as indicative of supervisory authority, since all suchrecommendations were still subject to the independentinvestigation and decision by the unit manager. Butler's ShoeCorporation, a Wholly-Owned Subsidiary of Zale Corpora-tion, 208 NLRB 404 (1974). Similarly, the fact that on oneoccasion Steffes told an employee that he was "out of line"after the employee made a disparaging statement concerningone of the store's products did not show that shift managerspossessed and exercised authority to discipline or reprimandcounter employees.The duty of shift managers to fill out work assignmentsheets also does not indicate the independent exercise ofsupervisory authority. There were seven or eight counteremployee positions to be assigned on each shift. Four ofthese were cash register positions, involving similarly routinework functions of taking orders and recording sales. Twoother positions involved meat slicing and microwave ovenoperations. These jobs could only be performed by employ-ees who had reached a minimum age under state law. Theremaining assignment involved general cleanup and utilitywork.In addition to the age restrictions applicable to somepositions, the shift managers were also confined in their jobassignment functions by the employees' work schedules,which were established by the manager. The length of aparticular employee's scheduled shift appeared to have beenthe determining factor in an employee's work position. Thenature of the store's operation required that certain positionsbe staffed until either closing time or the end of the shift, andonly employees scheduled to work the entire time could beassigned to those positions. With such restraints on theirassignment function, it cannot be said that shift managersexercised any meaningful discretion in assigning jobs.Rather, the indication was that shift managers operatedwithin very narrow and specific company policies andguidelines.In the absence of any primary indicia of supervisoryauthority, it becomes necessary to balance the secondaryfactors relating to an employee's supervisory authority.Under this test, shift managers function like leadmen in theabsence of management, and "merely insure that their shiftsfunction within established guidelines." Howard JohnsonCompany, 236 NLRB 1206 (1978). In Howard Johnson,supra, the Board found "relief managers" at a restaurant tobe nonsupervisory employees under the Act. The reliefmanagers were hourly paid employees who received essen-tially the same company benefits as other employees andwhose names appeared on a weekly work schedule. Theyinsured that the shifts ran smoothly by assisting otheremployees with their work, allowing sick employees to leavework, taking customer complaints, checking employees'timecards, and contacting the manager in emergencies. Inaddition, they made recommendations as to hiring and firingsubject to independent examination by the manager. TheBoard found that these functions, which in many waysparallel those of the shift managers here, did not indicatethat the relief managers responsibly directed the work ofemployees or otherwise exercised the independent judgmentof a supervisor. Similarly, in Pneurno Corporation, d/b/aP& C (Cross Co.), 228 NLRB 1443 (1977), the assistantmanager of a retail food store was found to be a nonsupervi-sory employee. In that case, as in this one, the employee inquestion maintained the store in the manager's absence, washourly paid at a rate higher than other employees but lowerthan salaried management, had keys to the store, made bankdeposits, trained new employees, and permitted employeesto leave work early. In addition, unlike the present case, theemployee in P & C participated in the hiring of one employeeand the firing of another. It was held that, on the whole, theemployee merely exercised authority in a routine manner. InButlers' Shoe Corporation, supra, a salesman who alsofunctioned as assistant manager was found to be nonsupervi-sory. He had been charged with insuring that the store ranproperly in the manager's absence. A store manual providedclear guidelines for the operation of the store, and theemployee had never been given specific instructions defininghis supervisory responsibility. He had no authority to hire,fire, or discipline the other salesmen. He received 10 percentmore pay than other salesmen who were familiar with theirwork and required little or no direction from the assistant56 ARBY'Smanager. He was responsible for the cash in the register anddepositing it at a bank, and he closed the store at the end ofthe day. He also had recommended the disciplining of anemployee on one occasion, was instructed to report anyincidents to the manager, and was authorized to handlecustomer complaints. See also Footes Dixie Dandy. Inc., 223NLRB 1363 (1976), and Plastic Industrial Products, Inc.,139 NLRB 1066 (1962).The record is somewhat ambiguous on the question ofhow shift managers were perceived by counter employeesand management. One counter employee testified that shefelt shift managers were not supervisors, but she then wenton to indicate that they did "supervise." The same witnessalso testified that counter employees were told to cooperatewith shift managers, who were to help the counter employ-ees "work more smoothly."There is evidence that Respondent viewed shift managersas separate and distinct from salaried management. such asthe unit and assistant managers. Shift managers were subjectto a different hiring process and pay benefit plan. They werenot included in Respondent's management meetings, al-though they did meet biweekly with the unit management;and shift managers were not included in Respondent's list ofmanagement personnel (G.C. Exh. 5). In a carefully wordedspeech to counter employees made during the union orga-nizing effort, Respondent-when urging employees to dis-cuss their problems with management-included unit andassistant managers, but did not include shift managers (G.C.Exh. 7).The record indicates that shift managers Fry and Steffesdid not consider themselves to be supervisory or managerialpersonnel. Aside from the fact that they spearheaded theunion organizing effort, the picture that emerges of theirdealings with counter employees reflects a relationshipwhere shift managers, as senior, more experienced employ-ees familiar with the store's operational routine, helped thecounter employees to work smoothly in a cooperative ratherthan a controlling spirit, frequently performing the samework function as the counter employees and working regularshifts as counter employees themselves. Shift managers Fryand Steffes were at most leadmen, who, in the manager'sabsence, insured that their shifts operated smoothly withinnarrow confines of specific company policies. They clearlyhad no role in formulating or affecting management policy,nor did they have sufficient discretion to perform outside ofRespondent's established policies. To the contrary, shiftmanagers were held personally accountable for rule infrac-tions to the same extent of severity as if they had committedthe violations themselves (Resp. Exh. 4), which clearlyshows the lack of their own discretion vis-a-vis companypolicy.Unlike Chart House, Inc. d/b/a Burger King, 223 NLRB100 (1976), where an assistant manager was held to be asupervisor, or cases relied upon by Respondent, such asColorflo Decorator Products. Inc., 228 NLRB 408 (1977),finding leadwomen to be supervisors, or Shop-Rire Foods,Inc. d/b/a Jif-E-Mart, 205 NLRB 1076 (1973), finding storemanagers to be supervisors within the Act, I cannot find thatI In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48shift managers fall within this category. Accordingly, Iconclude that John Fry and Carl Steffes were not supervisorswithin the purview of Section 2(1 1) of the Act and that theywere entitled to the protection of the Act.CONCI.USIONS OF LAW1. American Diversified Foods, Inc., d/b/a Arby's, is, andwas at all times material, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Hotel, Motel, Cafeteria Employees and Bartenders'International Union, AFL-CIO, Local No. 58, is a labororganization within the meaning of Section 2(5) of the Act.3. John Fry and Carl Steffes, employed as shift managers,were not supervisors within the definition of Section 2(1 1) ofthe Act.4. By discharging John Fry and Carl Steffes on August 4,1978, because of their union organizing activities, Respon-dent engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act, Irecommend that Respondent be ordered to cease and desisttherefrom. I further recommend that Respondent be orderedto take affirmative action and to post an appropriate noticein order to effectuate the policies of the Act.In addition, I recommend that Respondent be ordered to(1) offer John Fry and Carl Steffes immediate reinstatement,without prejudice to their seniority rights and other privi-leges, and (2) provide Fry and Steffes with backpay andinterest thereon to be computed in the manner prescribed inF W. Woolworth Company. 90 NLRB 289 (1950), andFlorida Steel Corporation. 231 NLRB 651 (1977).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the following:ORDER,The Respondent, American Diversified Foods, Inc.,d/b/a Arby's, Bloomington, Indiana, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discharging its employees, including shift managers,because of their union activity.(b) Unlawfully interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed them bySection 7 of the Act.2. Take the following affirmative action, which willeffectuate the policies of the Act.(a) Offer John Fry and Carl Steffes immediate and fullreinstatement to their former positions or, if such positionsno longer exist, to substantially equivalent positions, andmake them whole for any loss of pay that they may haveof the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered by reason of Respondent's unlawful conduct inaccordance with the recommendations set forth herein in thesection entitled "The Remedy."(b) Provide the Regional Director, upon his request, withall written and oral information relevant to the computationof backpay and the requirement for reinstatement of JohnFry and Carl Steffes.(c) Post at its Arby's stores in Bloomington, Indiana,copies of the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's autho-' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentrized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 25, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.of the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."